       Case 1:19-cv-00185 Document 97 Filed on 08/13/20 in TXSD Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                BROWNSVILLE DIVISION

RUBEN GUTIERREZ,                                           §
    Plaintiff,                                             §
                                                           §
v.                                                         §          CIVIL ACTION NO. 1:19-CV-0185
                                                           §          *Death Penalty Case*
LUIS V. SAENZ, et al.,                                     §
      Defendants.                                          §


                       DEFENDANTS’ RESPONSE IN OPPOSITION TO
          PLAINTIFF’S MOTION FOR LEAVE TO CONDUCT ADDITIONAL DISCOVERY


         Two weeks before the close of discovery, Plaintiff served his third set of requests for

production.1 Plaintiff seeks leave to conduct this additional discovery outside of the discovery

period previously agreed to by the parties and ordered by the Court. ECF No. 93. Defendants

oppose Plaintiff’s additional discovery for the following reasons:

                                    I.       Summary of the Argument

         (1)    Requiring Defendants to continue conducting overly burdensome discovery with
little hope of discovering probative information beyond the current discovery deadlines ordered
by the Court will prejudice Defendants because such discovery will occur during the time
Defendants’ counsel should be working on the briefing in this case.

        (2)     The parties selected the discovery and briefing deadlines in this case themselves,
and the Court accepted and adopted the parties’ requested scheduling order. The current discovery
deadline provided more than sufficient time for the Plaintiff to investigate his claims and conduct
the necessary discovery. The current discovery deadline was purposefully scheduled and agreed to
by the parties so discovery would end two weeks prior to the briefing deadline to give all parties
sufficient time to dedicate to briefing.

       (3)     Plaintiff has not shown good cause for his delayed request for production or cause
to extend the discovery deadline.



1
         Plaintiff’s third request for production was emailed after hours on Friday, August 7, 2020, and was therefore
read and received on Monday, August 10, 2020.

                                                          1
       Case 1:19-cv-00185 Document 97 Filed on 08/13/20 in TXSD Page 2 of 9




        (4)    The requested documents have little or no probative value to Plaintiff’s claims in
this case.

       (5)      The specific requests for production are extremely burdensome because
Defendants do not maintain a centralized database of approved offender visits by spiritual
advisors; thus, Plaintiffs requests would require individual hand searches of approximately 140,000
offenders’ visitation files, which are kept at the 106 TDCJ prison units where offenders are
housed.


II.     Requiring the Defendants to Continue to Respond to Burdensome Discovery Will
        Prejudice Their Efforts to Complete Briefing.

        The parties selected a discovery deadline two weeks prior to the briefing deadline

intentionally, so the parties could sufficiently complete the required briefing in this matter. The

current schedule calls for discovery to end on August 21, 2020, with the parties’ principle briefs

due September 4, 2020. The briefing in this case will be substantial, and Defendants’ time and

resources will be substantially compromised if Defendants are required to continue to respond to

discovery after the parties’ agreed upon deadline that was adopted by the Court. ECF No. 82. As

discussed below, the Plaintiff’s specific requests for production, see ECF No. 93-2, are extremely

burdensome and would be very time consuming to compile. Accordingly, allowing Plaintiff to

continue to conduct discovery beyond the deadline will unduly and unequally prejudice the

Defendants.


III.    The Parties, Including Plaintiff, Chose Their Own Discovery Deadline.

        At the hearing on July 1, 2020, the Court adopted the parties’ requested schedule. At the

time of the hearing, Plaintiff had already propounded his first sets of written discovery requests

and already knew he would receive the requested documents on July 23, 2020 (thirty days after

the discovery requests had been served). If Plaintiff wanted an opportunity to send a new set of

written discovery requests after he had an opportunity to review the documents produced in


                                                2
      Case 1:19-cv-00185 Document 97 Filed on 08/13/20 in TXSD Page 3 of 9




response to the first set of requests, he could have, and should have, accounted for that in selecting

and agreeing upon a discovery deadline in the case. Plaintiff’s lack of foresight should not be a

basis to prejudice Defendants.

IV.     Plaintiff Has Not Shown Good Cause for His Delayed Request for Production or
        Good Cause to Extend the Discovery Deadline.

        Plaintiff cites to his receipt of Chaplaincy Manual Policy 11.09 on July 23, 2020 as the

source of new information triggering his third requests for production. ECF No. 93 at 2, ¶9.2 He

waited another 16 days to send his third request for production. 3 Plaintiff has offered no

explanation for his delay in propounding the untimely third request more than two weeks after he

received the alleged source of new information triggering that request.

        More importantly, Chaplaincy Manual Policy 11.09, which is the policy Plaintiff cites to as

the basis for his third request for production, delineates the process for requesting a spiritual

advisor visit. Spiritual advisors are non-TDCJ employees; rather, they are merely visitors who may

request and receive approval to visit offenders in the visitation area of the specific unit within

TDCJ where the offender is housed. Plaintiff Gutierrez has known what a spiritual advisor is since

before discovery commenced in this case. The grievance that Gutierrez submitted in April 2020,

identify his spiritual advisor as William Campbell Miles, who he claims had been previously

approved for spiritual advisor visits. See Exhibit A. Plaintiff Gutierrez could have propounded

these requests for production in the beginning of his lawsuit, since he already had knowledge of



2        Plaintiff also cites to TDCJ Administrative Directive 14.09. But AD-14.09 is a policy that deals with
offender postage, and that policy has not been produced in this case. Plaintiff’s counsel clarified in an email
that the reference was a typographical error.

3        Since the request was emailed after hours on a Friday and was emailed to only Leah O’Leary, omitting
all other defense counsel of record and legal assistants from the email, the request was not received until
Monday, August 10, 2020.


                                                      3
      Case 1:19-cv-00185 Document 97 Filed on 08/13/20 in TXSD Page 4 of 9




the existence of spiritual advisors and knew the proper process to request visits with his spiritual

advisor. Given Plaintiff’s prior knowledge and use of the process to request visits from Plaintiff’s

own spiritual advisor, Plaintiff’s eleventh-hour request to extend the discovery deadline to request

additional information about this process is disingenuous and without merit.

        Moreover, as is the case in many TDCJ policies, the same information is contained in

multiple policies. The Offender Visitation Plan was produced to Plaintiff some time before June

19, 2020 (Bates Nos. Murphy 717—718)4, attached as Exhibit B. The Offender Visitation Plan

defines “spiritual advisor,” describes the procedure for requesting a spiritual advisor visit and lists

the required documentation to be submitted by the spiritual advisor along with his request form—

essentially the exact information as Chaplaincy Manual Policy 11.09. Exh. B. Having had a copy

of the Offender Visitation Plan since mid-June before any discovery had commenced in this case,

Plaintiff has not shown why these new discovery requests could not have been propounded timely

under the current schedule. As to Plaintiff’s request for production of documents related to

Certified Volunteer Chaplain’s Assistants (“CVCA”), he also has had policies referencing CVCAs

since before discovery commenced in this case. See Exh. C: Administrative Directive 7.30:

Religious Programming (defining Certified Volunteer Chaplain Assistant as “an approved

chaplaincy program volunteer who has received additional security and chaplaincy policy training.

The CVCA assists the chaplain in accordance with the guidelines in the TDCJ Chaplaincy

Manual.”).

         Since Plaintiff was aware of these policies before he propounded his first set of written

discovery requests in advance of the July 1st hearing at which the Court adopted the parties’ agreed


4        By agreement of the parties, the records produced by TDCJ in Murphy v. Collier may be utilized in the
instant case. Gutierrez’s counsel represented on June 19, 2020 in an email to the OAG, that he had already
obtained a copy of all discovery in Murphy, with the exception of documents designated as Confidential.

                                                      4
      Case 1:19-cv-00185 Document 97 Filed on 08/13/20 in TXSD Page 5 of 9




upon discovery deadline, Plaintiff cannot point to new information that has been developed or

received by Plaintiff as the basis for his untimely request..

V.     The Requested Discovery Has No Probative Value.

       Plaintiff has also not shown good cause or a need for the requested documents to justify

conducting discovery beyond the discovery deadline. In his amended complaint, Plaintiff

Gutierrez claims that he wants a TDCJ-employed chaplain to be present inside the execution

chamber at the time of his death. ECF No. 45 at 36, ¶94. Plaintiff has been provided with a list of

every TDCJ-employed chaplain, a list of the TDCJ contract chaplains, and each of their

ecclesiastical endorsements. Spiritual advisors are merely visitors, similar to a friend or family

member who may visit an offender. The identity of other offenders’ spiritual visitors has nothing

to do with Plaintiff’s claims in this case. The identity and faith preferences of other offenders’

spiritual visitors does not have a tendency to make any material fact more or less probable as

required under Federal Rule of Evidence 401. Plaintiff also requested records identifying each

Certified Volunteer Chaplain’s Assistant (CVCA), who are volunteers who assist TDCJ-employed

chaplains at some TDCJ units. Christopher Carter, who was deposed on August 11, 2020, testified

there are approximately 780 CVCAs, but that number changes constantly. Plaintiff has not shown

why the identification of spiritual advisors for other offenders or volunteers is probative, or why

such information could not have been requested earlier in the case.

       Plaintiff fails to demonstrate the probative value of the requested discovery and likewise

fails to show good cause to justify going beyond the discovery deadline.

VI.    The Requested Discovery is Overly Burdensome.

       Most importantly, the requested discovery is extremely burdensome due to the way in

which the sought records are kept in the regular course of TDCJ’s business. As discussed above,


                                                  5
      Case 1:19-cv-00185 Document 97 Filed on 08/13/20 in TXSD Page 6 of 9




spiritual advisors are merely visitors who may submit a request to visit an offender at the specific

unit where an offender is housed. Each individual requesting approval to visit an offender as a

spiritual advisor must submit a form and a copy of an approved credential to prove they are

visiting in a capacity as a spiritual advisor. That credential could be as simple as a letter from their

local church explaining that the person is active in prison ministry. The request form and credential

are reviewed by the unit chaplain and unit warden. The spiritual advisor is then approved for a

single visit on the requested date and time. Approval is not continuous, and a new visitation

request must be submitted each time the spiritual advisor wishes to visit an offender, although the

credential document may not need to be resubmitted with each request. Once reviewed and

approved or denied, the visitation form and credential document are placed in the individual

offender’s visitation file in paper form at the unit where the offender is housed at the time the

request is made. Those documents are not saved in a centralized location for spiritual advisors or

anywhere else. Accordingly, in order to gather records to identify every spiritual advisor that has

been approved for a visit, TDCJ staff would have to physically pull the paper visitation folder

from each offender’s master file at the prison unit, and look through the visitation log to see if

that offender has had any visitors who visited in a spiritual advisor capacity, and then make copies

of any identified responsive documents. It is anticipated that each offender file search would take

approximately ten minutes once the process is refined. There are approximately 140,000 offenders

incarcerated in 106 TDCJ prison units. Although unit populations change daily, the Polunsky Unit

where Plaintiff Gutierrez lives may house up to 2,984 offenders.5 To conduct the search for

responsive documents at the Polunsky Unit alone, it would take approximately 497 hours of staff

time. To respond to Plaintiff’s third request for production would be an insurmountable task for


5       https://www.tdcj.texas.gov/unit_directory/tl.html.

                                                    6
      Case 1:19-cv-00185 Document 97 Filed on 08/13/20 in TXSD Page 7 of 9




the Defendants, even if the discovery deadline were not at issue. Additionally, because the

requested documents have little or no probative value, the substantial and unfeasible burden of

producing the records is not justified.

                                          Conclusion

       Plaintiff has known about the information now sought and has not shown good cause for

his eleventh-hour request to conduct discovery beyond the discovery deadline; the burden of

conducting additional discovery will impose substantial prejudice on the Defendants; the

requested discovery has minimal, if any, relevance or probative value in this case; and the

production of the requested documents would be extremely time-consuming and burdensome for

Defendants. For these reasons, Defendants pray that the Court deny Plaintiff’s motion for leave

to conduct additional discovery beyond the discovery deadline.

                                             Respectfully submitted,

                                             KEN PAXTON
                                             Attorney General of Texas

                                             JEFFREY C. MATEER
                                             First Assistant Attorney General

                                             RYAN L. BANGERT
                                             Deputy First Assistant Attorney General

                                             DARREN L. MCCARTY
                                             Deputy Attorney General for Civil Litigation

                                             SHANNA E. MOLINARE
                                             Division Chief
                                             Law Enforcement Defense Division

                                             /s/Leah O’Leary
                                             LEAH O’LEARY
                                             Assistant Attorney General
                                             Attorney-in-Charge
                                             State Bar No. 24079074
                                             Southern District No. 1563191
                                             Leah.Oleary@oag.texas.gov
                                               7
      Case 1:19-cv-00185 Document 97 Filed on 08/13/20 in TXSD Page 8 of 9



                                               Law Enforcement Defense Division
                                               OFFICE OF THE ATTORNEY GENERAL
                                               P.O. Box 12548
                                               Austin, Texas 78711-2548
                                               (512) 463-2080 / Fax (512) 370-9918

                                               AMY L. PRASAD
                                               Assistant Attorney General
                                               Co-Counsel
                                               Texas Bar No. 24037295
                                               Southern District No. 563045
                                               Amy.Prasad@oag.texas.gov

                                               JAY CLENDENIN
                                               Assistant Attorney General
                                               Co-Counsel
                                               Texas Bar No. 24059589
                                               Southern District No. 920324
                                               Jay.Clendenin@oag.texas.gov

                                               ATTORNEYS FOR DEFENDANTS
                                               COLLIER, DAVIS, AND LEWIS

                             CERTIFICATE OF CONFERENCE

       I, LEAH O’LEARY, Assistant Attorney General of Texas, certify that I conferred with

counsel for Ruben Gutierrez before he filed his motion for leave to conduct discovery beyond the

discovery deadline. Defendants are opposed to his request and file this response in opposition.


                                              /s/ Leah O’Leary
                                              LEAH O’LEARY
                                              Assistant Attorney General


                            NOTICE OF ELECTRONIC FILING

       I, LEAH O’LEARY, Assistant Attorney General of Texas, certify that I have electronically

submitted for filing a true and correct copy of the foregoing in accordance with the Electronic Case

Files system of the Southern District of Texas, on August 13, 2020.

                                              /s/ Leah O’Leary
                                              LEAH O’LEARY
                                              Assistant Attorney General

                                                 8
    Case 1:19-cv-00185 Document 97 Filed on 08/13/20 in TXSD Page 9 of 9



                                CERTIFICATE OF SERVICE


       I, LEAH O’LEARY, Assistant Attorney General of Texas, do hereby certify that on

August 13, 2020, a true and correct copy of the foregoing was served by the electronic case-filing

system notification of the Court to all counsel of record.


                                               /s/Leah O’Leary
                                               LEAH O’LEARY
                                               Assistant Attorney General




                                                 9
